Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 8-12 directed to Species II non-elected without traverse.  Accordingly, claims 8-12 have been cancelled.
Allowable Subject Matter
Claims 1, 3-6 and 13-14 are allowed.
Reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a liquid crystal display comprising a combination of various elements as claimed, more specifically, the combination of “wherein the active matrix substrate includes: a first substrate; a base coat layer provided on the first substrate; the plurality of TFTs each includes: a crystalline silicon semiconductor layer including a channel region; a gate insulating layer covering the crystalline silicon semiconductor layer; a gate electrode provided on the gate insulating layer; a source electrode including a first connection portion being in contact with the crystalline silicon semiconductor layer; and a drain electrode including a second connection portion being in contact with the crystalline silicon semiconductor layer, and the base coat layer includes a silicon nitride layer and a silicon oxide layer provided on the silicon nitride layer; wherein the first connection portion of the source electrode and the second connection portion of the drain electrode pass through the crystalline silicon semiconductor layer and the silicon oxide layer and are in contact with the silicon nitride layer” as set forth in claim 1.
Claims 3-6 and 13-14 are allowed since they depend either directly or indirectly on the allowed claim 1.

Cited but not applied prior art:
Zhang et al. (US 2009/0207332) disclose (at least in Figs. 1 and 4B) a liquid crystal display (Fig. 4B) comprising: 

    PNG
    media_image1.png
    493
    839
    media_image1.png
    Greyscale

an active matrix substrate 400
an opposite substrate 401facing the active matrix substrate
a liquid crystal layer 410 provided between the active matrix substrate and the opposite substrate
the liquid crystal display comprising: 
a plurality of pixels arranged in a matrix with a plurality of rows and a plurality of columns (Fig. 2A)
wherein the active matrix substrate (Fig. 1) includes: 
a first substrate 100
a base coat layer 101 (the base coat layer/under film 101 is not numbered in Fig. 1, but numbered in Fig. 5A) provided on the first substrate
a plurality of TFTs provided on the base coat layer and each disposed in each of the plurality of pixels
a plurality of scanning wirings 106 extending in the row direction
a plurality of signal wirings 115 extending in the column direction
the opposite substrate (Fig. 4B) includes: 
a second substrate 401
the plurality of TFTs each (Fig. 1) includes: 
a crystalline silicon semiconductor layer 102 (Figs. 5A-5B and Fig. 1) including a channel region 110
a gate insulating layer 103 covering the crystalline silicon semiconductor layer
a gate electrode 106 provided on the gate insulating layer
a source electrode 114 including a first connection portion being in contact with the crystalline silicon semiconductor layer
a drain electrode 115 including a second connection portion being in contact with the crystalline silicon semiconductor layer
the active matrix substrate (Fig. 1) further includes a plurality of second light-shielding layers 104 provided between the first substrate 100 and the base coat layer 101, the plurality of second light-shielding layers are each integrally formed so as to overlap with the channel region 110, at least a part of the first connection portion, and the second connection portion of at least one of the plurality of TFTs when viewed from a direction of a normal line of the display surface
	However, Zhang et al. lack disclosure of the base coat layer includes a silicon nitride layer and a silicon oxide layer provided on the silicon nitride layer; wherein the first connection portion of the source electrode and the second connection portion of the drain electrode pass through the crystalline silicon semiconductor layer and the silicon oxide layer and are in contact with the silicon nitride layer. 
Yamaguchi et al. (US 2018/0286888) disclose the base coat layer 11 includes a silicon oxide layer and a silicon nitride layer (par. [0037]).
	However, Yamaguchi et al. lack disclosure of wherein the first connection portion of the source electrode and the second connection portion of the drain electrode pass through the crystalline silicon semiconductor layer and the silicon oxide layer and are in contact with the silicon nitride layer. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- February 13, 2021